     Case 2:16-cv-02436-KJM-AC Document 38 Filed 11/16/20 Page 1 of 1



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
      Scott Johnson,                         ) Case No. 2:16-cv-02436-KJM-AC
11                                           )
                 Plaintiff,                  ) ORDER
12                                           )
         v.                                  )
13                                           )
      Celina Curiel, et al.,                 )
14                                           )
                 Defendants.                 )
15                                           )
                                             )
16                                           )
17
18            GOOD CAUSE SHOWN, and pursuant to the agreement of the parties,
19     Judgment is entered in favor of Plaintiff and against Defendant Khaled
20     Mohamed Alnagar in the amount of $9,012.50.
21     DATED: November 13, 2020.
22
23
24
25
26
27
28

                                         1
       ORDER                                         2:16-cv-02436-KJM-AC
